     Case 2:21-cv-00241-GW-JEM Document 13 Filed 02/18/21 Page 1 of 2 Page ID #:56
                                                                              JS-6
 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10

11

12
     PHILLIP WALKER,                         Case No.: CV 21-241-GW-JEMx
13
                 Plaintiff,                  Hon. George H. Wu
14
         v.
15
     BLUEBIRD REAL ESTATE LLC, a             ORDER FOR DISMISSAL WITH
16
     California Limited Liability Company;   PREJUDICE
17   and DOES 1-10,
18                                           Action Filed: January 11, 2021
                 Defendants.
19                                           Trial Date: Not on Calendar

20

21

22

23

24

25

26

27

28
                                            1
                      [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
     Case 2:21-cv-00241-GW-JEM Document 13 Filed 02/18/21 Page 2 of 2 Page ID #:57



 1

 2
           Pursuant to Fed. R. Civ. P. 41, the Court, having considered the documents before

 3   it, and being fully advised finds as follows:
 4
           IT IS ORDERED THAT:
 5

 6         Plaintiff Phillip Walker’s action against Defendant Bluebird Real Estate LLC is

 7   dismissed with prejudice. Each party will be responsible for its own fees and costs.
 8

 9

10   Dated: February 18, 2021
                                                         Hon. George H. Wu
11                                                       United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             2
                       [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
